[Cite as State v. Moody, 2012-Ohio-733.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                   GREENE COUNTY

STATE OF OHIO                                     :
                                                  :     Appellate Case No. 2011-CA-29
        Plaintiff-Appellee                        :
                                                  :     Trial Court Case No. 2010-CR-134
v.                                                :
                                                  :
STEVEN M. MOODY                                   :     (Criminal Appeal from
                                                  :     (Common Pleas Court)
        Defendant-Appellant                :
                                                  :

                                               ...........

                                               OPINION

                            Rendered on the 24th day of February, 2012.

                                               ...........

ELIZABETH A. ELLIS, Atty. Reg. #0074332, Greene County Prosecutor’s Office, Appellate
Division, 55 Greene Street, Xenia, Ohio 45422
       Attorney for Plaintiff-Appellee

THOMAS B. SCOTT, Atty. Reg. #0075341, 2100 First National Plaza, 130 West Second
Street, Dayton, Ohio 45402
        Attorney for Defendant-Appellant

                                                       .............

HALL, J.

                {¶ 1} Steven M. Moody, a convicted sex offender who is required to notify

the county sheriff of a change of address, was indicted on March 12, 2010 for the offense of

failure to notify the sheriff of a change of address in violation of R.C. 2950.05(A), a felony of
                                                                                          2


the third degree. Moody filed a Motion to Dismiss arguing that his reclassification under the

Adam Walsh Act was unconstitutional based on the Ohio Supreme Court’s decision in State

v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, which held that Megan’s

Law registrants could not be reclassified by the Adam Walsh Act, and their Megan’s Law

registration requirements were reinstated. The trial court overruled Moody’s motion on the

authority of our decision in State v. Huffman, 2d Dist. Montgomery No. 23610,

2010-Ohio- 4755, which held that when purported reclassification has no effect on the

defendant’s reporting requirement (as in reporting a change of address), a defendant may be

properly convicted of failure to comply with that registration requirement. Moody then entered

a no contest plea to a reduced charge of Attempted Failure to Provide Notice of Change of

Address, a fourth degree felony, and the court found him guilty of that offense. Moody

appealed.

       {¶ 2}    Moody is subject to registration because of a conviction for sexual battery, a

felony of the third degree, in Greene County Case # 2005 CR 365. Moody had been designated

as a sexually oriented offender at that time. At about the time Ohio’s version of the Adam

Walsh Act became effective on January 1, 2008, Moody was reclassified as a Tier III sex

offender which increased his periodic reporting requirements. Nevertheless, under both the

previous “Megan’s Law” requirements and the new “Adam Walsh” requirements, if Moody

changed his residence, he was required to report that change to the sheriff.

       {¶ 3}      Moody’s appointed appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting the absence of any

non-frivolous issue for our review. Counsel also requested permission to withdraw. The
                                                                                            3


Anders brief expressed the conclusion that the “conviction and sentence met the requirements

of due process.” Brief of Appellant at 1. Counsel did not point out any potential issues for our

review. Moody was specifically advised by this court of his opportunity to file a brief of his

own, but he has not done so.

               {¶ 4} Upon review, we agree that there are no issues with arguable merit. In

overruling the defendant’s motion to dismiss, the trial court followed our decision in State v.

Huffman, 2d Dist. Montgomery No. 23610, 2010 -Ohio- 4755, where we upheld a conviction

when reclassification statutes had no bearing on the outcome. Similarly, here Moody was

required to notify the sheriff of a change of address before and after the purported

reclassification. He failed to do so and was appropriately prosecuted. An appellate challenge

to the trial court’s denial of the motion to dismiss would lack arguable merit.

       {¶ 5}     Additionally, pursuant to our responsibilities under Anders, we independently

have reviewed the record in this case. We agree with the assessment of appointed appellate

counsel that there are no non-frivolous issues for our review.

       {¶ 6}    Counsel’s request to withdraw from further representation is granted, and the

judgment of the Greene County Common Pleas Court is affirmed.

                                                   .............

FAIN and FROELICH, JJ., concur.

Copies mailed to:

Elizabeth A. Ellis
Thomas B. Scott
Steven M. Moody, Sr.
Hon. Michael A. Buckwalter